DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/04/2022 has been entered. Claims 1, 5, 10-16 and 21-22 are currently amended, claims 2-3 and 8-9 are cancelled, and claims 23-28 are new. The amendment to the claims overcomes the rejection under 35 U.S.C. 102(a)(1). However, upon a further search of the amendment, a reference teaching the new limitation(s) has been discovered. Therefore, the claims are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-7, 10-14, 16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (U.S. Publication No. 2018/0113470 A1) hereinafter Iagnemma in view of Gao et al. (U.S. Publication No. 2020/0240798 A1) hereinafter Gao.

Regarding claim 1, Iagnemma discloses a method of maneuvering a vehicle in an autonomous driving mode [see Paragraph 0028 – discusses that the aspects are expressed as a method], the method comprising:
identifying, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a first-time constraint for a pullover maneuver [see Paragraph 0027 - discusses that a goal region has an associated time threshold for finding a stopping location, and see Paragraph 0136 - discusses finding a desirable stopping place within a specified amount of time];
identifying, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a first geographic constraint for the pullover maneuver [see Paragraph 0079-0080 - discusses that the AV (autonomous vehicle) system creates a proximity region to define the goal region (see Paragraph 0116 – divides region into sub regions)], wherein the first geographic constraint corresponds to a plurality of regions [see Paragraph 0088 - discusses retaining sub-regions where stopping is allowed, and see Paragraph 0138 and Figure 13 below - discusses that a user interface displays the feasible stopping locations (A, B, and C) for the sub-region];

    PNG
    media_image1.png
    322
    383
    media_image1.png
    Greyscale

Figure 13 of Iagnemma

inputting, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the first time constraint and the first geographic constraint into a model in order for the model to output a first list of qualities [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111)] for each of a plurality of pullover locations [see Paragraph 0116 - discusses each sub-region (subdivided from goal region) with stopping places, each stopping place having its own rank within each sub-region] within a first region [see Paragraph 0116 - discusses subdividing the goal region into sub-regions] of the plurality of regions [see Figure 2 below – depicts sub regions] 

    PNG
    media_image2.png
    365
    501
    media_image2.png
    Greyscale

Figure 2 of Iagnemma

corresponding to the first geographic constraint and time constraint [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111), and see Figure 10 below - depicts a goal region that includes a plurality of stopping locations];

    PNG
    media_image3.png
    425
    657
    media_image3.png
    Greyscale

Figure 10 of Iagnemma

ranking, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the first region with respect to one or more other regions of the plurality of regions based on the first list of qualities and a type of pullover to be performed by the vehicle [see Paragraph 0113-0116 - discusses creating a rank of stopping places using the list of qualities (converting each quality to a number and comparing) for the region, discusses subdividing the goal region into sub-regions and ranking each using the list of qualities (see Paragraphs 0105-0111), and see Paragraph 0091 – discusses determining stopping places based on the type of stop (pick-ups, drop ups, cargo stops) and see Paragraph 0113-0116 – discusses that cost for the type of stopped activity is created and included with the list of qualities];	
determining, by the one or more processors based on the ranking [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], within which region of the plurality of regions an attempt to find a pullover location should be performed [see Paragraphs 0117 - discusses determining stopping places based on the ranking associated with each stopping place in the goal region (subdivided goal regions), see Paragraph 0132 - discusses determining a trajectory to the stopping place within the goal region, and see Paragraph 0139 - discusses that the AV automatically selects the stopping place]; and
maneuvering, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the vehicle in the autonomous driving mode within the determined region to attempt to find the pullover location [see Paragraph 0140-0141 - discusses the AV exploring the goal region to select a stopping place].	

However, Iagnemma fails to disclose wherein the first-time constraint corresponds to a time when the vehicle would be expected to reach a region from a current location of the vehicle.

Gao discloses wherein a time constraint corresponds to a time when a vehicle would be expected to reach a region from a current location of the vehicle [see Paragraphs 0028-0029 – discusses that a vehicle autonomy system 104 uses a time constraint for a pick-up/drop-off (PDZ) location (plurality of stops 114A-114D), the time constraint is an estimated time of arrival of the vehicle from a current location 112A to a geographic region with a plurality of stops 112B (see Figure 1 below) and see Paragraphs 0076-0077 – discusses that a time of arrival and target location (region) for PDZ is received and there is an output of plurality of locations (plurality of stops 114A-114D)].

    PNG
    media_image4.png
    445
    694
    media_image4.png
    Greyscale

Figure 1 of Gao

Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to be a time when the vehicle would be expected to reach a region from a current location as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival and region [Gao, see Paragraphs 0012-0013].

Regarding claim 4, Iagnemma and Gao discloses the invention with respect to claim 1. 
Gao further discloses wherein the first-time constraint includes a day of a week [see Paragraph 0083 – discusses that the stopping location (PDZ) estimation uses day of the week to determine whether a requested PDZ location is available].
Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival (based on day of the week) and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to include a day of the week as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival and region [Gao, see Paragraphs 0012-0013].

Regarding claim 5, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the first geographic constraint corresponds to a location within the first region [see Figure 2 below - depicts the geographic constraint as a location 100 within the region 140, and see Paragraph 0116 – discusses the goal region is divided into sub regions, the stopping place falls into a sub-region].	
		

    PNG
    media_image2.png
    365
    501
    media_image2.png
    Greyscale

Iagnemma

Regarding claim 6, Iagnemma and Gao discloses the invention with respect to claim 5. Iagnemma further discloses wherein the location is a pickup location for a passenger [see Paragraph 0060 and see Paragraph 0110 - discusses that the stopping place is a pick-up location].	

Regarding claim 7, Iagnemma and Gao discloses the invention with respect to claim 5. Iagnemma further discloses wherein the location is a drop off location for a passenger [see Paragraph 0060 and see Paragraph 0110 - discusses that the stopping place is a drop off location].

Regarding claim 10, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the first list of qualities includes an expected width for pullover locations within the first region [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface displays the feasible stopping locations 251 as rectangles for the region].


    PNG
    media_image5.png
    285
    343
    media_image5.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 11, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the first list of qualities includes an expected length of pullover locations within the first region [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface displays the feasible stopping locations 251 as rectangles for the region].

    PNG
    media_image5.png
    285
    343
    media_image5.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 12 Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the list of qualities includes expected traffic congestion for a time constraint within the respective region [see Paragraph 0110 - discusses using expected traffic for determining stopping places, see Paragraph 0116 - discusses that the AV system creates a rank of stopping places in each sub-region using the expected traffic, and also see Paragraph 0127 - discusses using historical statistics on the level of demand for determining stopping places based on the time of day in that area of a region].
However, Iagnemma fails to disclose that the time constraint is when a vehicle would be expected to reach a region from a current location of the vehicle.
Gao discloses a quality of expected traffic congestion for when a vehicle would be expected to reach a region from a current location of the vehicle within the respective region [see Paragraph 0076 – discusses receiving a request (PDZ location and arrival time), and see Paragraph 0084 – discusses determining real time traffic information after the request is received].
Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to be a time when the vehicle would be expected to reach a region from a current location as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival and region [Gao, see Paragraphs 0012-0013].
Regarding claim 13, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the first list of qualities includes expected passenger inconvenience value for the first region [see Paragraphs 0104-0108 - discusses using factors related to: passenger inconvenience such as walking distance to goal position from stopping place, covered walking distance (weather based), clear sight line (if passenger can see vehicle), distance from the curb, and etc., and see Paragraph 0113 - discusses computing a value for the factors].

Regarding claim 14, Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses wherein the first list of qualities includes expected vehicle inconvenience value for other vehicles within the first region [see Paragraphs 0110-0111 - discusses factors related to: measuring actual traffic or expected traffic within the region using sensors to determine the least trafficked road for a stopping location, and what areas are designated stopping locations (what locations will not cause inconvenience to other drivers), see Paragraph 0113 - discusses computing a value for the factors].

 Iagnemma and Gao discloses the invention with respect to claim 1. Iagnemma further discloses identifying, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a second time constraint for a pullover maneuver [see Paragraph 0016 - discusses repeating activities and extending a time period (second time constraint) if a stopping place has not been found]; 
identifying, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a second geographic constraint for the pullover maneuver [see Paragraph 0116 - discusses identifying sub-regions in the region, each with stopping locations]; and 
inputting, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the second time constraint and the second geographic constraint into the model in order to output a second list of qualities for each of a plurality of pullover locations within a second region [see Paragraph 0116 - discusses subdividing the goal region into sub-regions, see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111), and see Figure 10 below - depicts a region that includes a plurality of stopping locations].

    PNG
    media_image3.png
    425
    657
    media_image3.png
    Greyscale

Figure 10 of Iagnemma

Regarding claim 21, a method of maneuvering a vehicle in an autonomous driving mode, the method [see Paragraph 0028 – discusses that the aspects are expressed as a method]] comprising: 
identifying, by one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a time constraint for a pullover maneuver for each region of a plurality of regions [see Paragraph 0027 - discusses that a goal region has an associated time threshold for finding a stopping location, see Paragraph 0136 - discusses finding a desirable stopping place within a specified amount of time, and see Paragraph 0079-0080 - discusses that the AV (autonomous vehicle) system creates a proximity region to define the goal region (see Paragraph 0116 – divides region into sub regions)]; 
identifying, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], a geographic constraint for the pullover maneuver [see Paragraph 0079-0080 - discusses that the AV (autonomous vehicle) system creates a proximity region to define the goal region (see Paragraph 0116 – divides region into sub regions)] corresponding to the plurality of regions [see Paragraph 0088 - discusses retaining sub-regions where stopping is allowed, and see Paragraph 0138 and Figure 13 below - discusses that a user interface displays the feasible stopping locations (A, B, and C) for the sub-region, and see Figure 2 below – depicts a plurality of regions 224, 226];

    PNG
    media_image1.png
    322
    383
    media_image1.png
    Greyscale

Figure 13 of Iagnemma


    PNG
    media_image2.png
    365
    501
    media_image2.png
    Greyscale

Figure 2 of Iagnemma

inputting, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the time constraint and the geographic constraint for each of the plurality regions into a model in order to receive a list of qualities [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111)] for each respective region of the plurality of regions [see Paragraph 0116 - discusses each sub-region (subdivided from goal region) with stopping places, each sub-region own rank], each respective region including a plurality of pullover locations [see Paragraph 0116 - discusses each sub-region (subdivided from goal region) with stopping places] corresponding to the geographic constraint and time constraint [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111), and see Figure 10 below - depicts a goal region that includes a plurality of stopping locations];

    PNG
    media_image3.png
    425
    657
    media_image3.png
    Greyscale

Figure 10 of Iagnemma
ranking, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], each of the respective regions based on the list of qualities and a type of pullover to be performed by the vehicle in the respective region [see Paragraph 0113-0116 - discusses creating a rank of stopping places using the list of qualities (converting each quality to a number and comparing) for the region, discusses subdividing the goal region into sub-regions and ranking each using the list of qualities (see Paragraphs 0105-0111), and see Paragraph 0091 – discusses determining stopping places based on the type of stop (pick-ups, drop ups, cargo stops) and see Paragraph 0113-0116 – discusses that cost for the type of stopped activity is created and included with the list of qualities]; 
determining, by the one or more processors based on the ranking [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], within which one of the respective regions an attempt to find a pullover location should be performed [see Paragraphs 0117 - discusses determining stopping places based on the ranking associated with each stopping place in the goal region (subdivided goal region), see Paragraph 0132 - discusses determining a trajectory to the stopping place within the goal region, and see Paragraph 0139 - discusses that the AV automatically selects the stopping place]; and 
maneuvering, by the one or more processors [see Paragraph 0010 – discusses that a computer system onboard an AV executes algorithms], the vehicle in the autonomous driving mode within the determined respective region to attempt to find the pullover location [see Paragraph 0140-0141 - discusses the AV exploring the goal region to select a stopping place].	

However, Iagnemma fails to disclose wherein the first-time constraint corresponds to a time when the vehicle would be expected to reach a region from a current location of the vehicle.

Gao discloses wherein a time constraint corresponds to a time when a vehicle would be expected to reach a region from a current location of the vehicle [see Paragraphs 0028-0029 – discusses that a vehicle autonomy system 104 uses a time constraint for a pick-up/ drop-off (PDZ) location (plurality of stops 114A-114D), the time constraint is an estimated time of arrival of the vehicle from a current location 112A to a geographic region with a plurality of stops 112B (see Figure 1 below) and see Paragraphs 0076-0077 – discusses that a time of arrival and target location (region) for PDZ is received and there is an output of plurality of locations (plurality of stops 114A-114D)].

    PNG
    media_image4.png
    445
    694
    media_image4.png
    Greyscale

Figure 1 of Gao

Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to be a time when the vehicle would be expected to reach a region from a current location as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival and region [Gao, see Paragraphs 0012-0013].

Regarding claim 22, a control system for maneuvering a vehicle in an autonomous driving mode, the control system comprising: 
a storage system configured to store one or more models [see Paragraph 0010 – discusses a computer system that executes algorithms (stored)]; 
see Paragraphs 0007-0009 and 0014 – discusses a memory storage]; and 
one or more processors configured to access the one or more models stored in the storage system and the information stored in the memory, wherein the one or more processors are configured to [see Paragraph 0010 – discusses a computer system (processors) that executes algorithms]: 
identify a time constraint for a pullover maneuver for each region of a plurality of regions [see Paragraph 0027 - discusses that a goal region has an associated time threshold for finding a stopping location, and see Paragraph 0136 - discusses finding a desirable stopping place within a specified amount of time]; 
identify a geographic constraint for the pullover maneuver corresponding to the plurality of regions [see Paragraph 0079-0080 - discusses that the AV (autonomous vehicle) system creates a proximity region to define the goal region, and see Paragraph 0116 - discusses subdividing the goal region into sub-regions];
input the time constraint and the geographic constraint for each of the plurality regions into the one or more models stored in the storage system in order to receive a list of qualities [see Paragraphs 0104-0113 - discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111)] for each respective region of the plurality of regions [see Paragraph 0116 - discusses each sub-region having a rank], each respective region including a plurality of pullover locations [see Paragraph 0116 - discusses each sub-region (subdivided from goal region) with stopping places] corresponding to the geographic constraint and time constraint [see Paragraphs 0104-0113- discusses determining the most desirable stopping locations (incorporates specified amount of time and region to determine a stopping location within those constraints) using a list of qualities for each stopping place in the regions (see Paragraphs 0105-0111), and see Figure 10 below - depicts a goal region that includes a plurality of stopping locations];

    PNG
    media_image3.png
    425
    657
    media_image3.png
    Greyscale

Figure 10 of Iagnemma

rank each of the respective regions based on the list of qualities and a type of pullover to be performed by the vehicle in the respective region [see Paragraph 0113-0116 - discusses creating a rank of stopping places using the list of qualities (converting each quality to a number and comparing) for the region, discusses subdividing the goal region into sub-regions and ranking each using the list of qualities (see Paragraphs 0105-0111), and see Paragraph 0091 – discusses determining stopping places based on the type of stop (pick-ups, drop ups, cargo stops) and see Paragraph 0113-0116 – discusses that cost for the type of stopped activity is created and included with the list of qualities];	 
determine, based on the ranking, within which one of the respective regions an attempt to find a pullover location should be performed [see Paragraphs 0117 - discusses determining stopping places based on the ranking associated with each stopping place in the goal region (subdivided goal region), see Paragraph 0132 - discusses determining a trajectory to the stopping place within the goal region, and see Paragraph 0139 - discusses that the AV automatically selects the stopping place]; and
maneuver the vehicle in the autonomous driving mode within the determined respective region to attempt to find the pullover location [see Paragraph 0140-0141 - discusses the AV exploring the goal region to select a stopping place].

However, Iagnemma fails to disclose wherein the time constraint corresponds to a time when the vehicle would be expected to reach a region from a current location of the vehicle.

Gao discloses wherein a time constraint corresponds to a time when a vehicle would be expected to reach a region from a current location of the vehicle [see Paragraphs 0028-0029 – discusses that a vehicle autonomy system 104 uses a time constraint for a pick-up/ drop-off (PDZ) location (plurality of stops 114A-114D), the time constraint is an estimated time of arrival of the vehicle from a current location 112A to a geographic region with a plurality of stops 112B (see Figure 1 below) and see Paragraphs 0076-0077 – discusses that a time of arrival and target location (region) for PDZ is received and there is an output of plurality of locations (plurality of stops 114A-114D)].

    PNG
    media_image4.png
    445
    694
    media_image4.png
    Greyscale

Figure 1 of Gao

Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to be a time when the vehicle would be expected to reach a region from a current location as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival and region [Gao, see Paragraphs 0012-0013].

Regarding claim 23, Iagnemma and Gao discloses the invention with respect to claim 21. Iagnemma further discloses wherein the list of qualities includes an expected width for pullover locations within the respective region [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface displays the feasible stopping locations 251 as rectangles for the region].


    PNG
    media_image5.png
    285
    343
    media_image5.png
    Greyscale

Figure 7 of Iagnemma


Regarding claim 24, Iagnemma and Gao discloses the invention with respect to claim 21. Iagnemma further discloses wherein the list of qualities includes an expected length of pullover locations within the respective region [see Paragraph 0093 and see Paragraph 0097 - discusses that a vehicle foot print is used to determine the feasibility of stopping locations, the foot print is a rectangle corresponding to the shape of the vehicle (length and width) and adding a safety margin for overhangs also errors, any sub-region that cannot fit the footprint is excluded, and that the rectangle would be characterized by its size and boundaries, and see Figure 7 below - depicts that a user interface displays the feasible stopping locations 251 as rectangles for the region].

    PNG
    media_image5.png
    285
    343
    media_image5.png
    Greyscale

Figure 7 of Iagnemma

Regarding claim 25, Iagnemma and Gao discloses the invention with respect to claim 21. Iagnemma further discloses wherein the list of qualities includes expected traffic congestion for a time constraint within the respective region [see Paragraph 0110 - discusses using expected traffic for determining stopping places, see Paragraph 0116 - discusses that the AV system creates a rank of stopping places in each sub-region using the expected traffic, and also see Paragraph 0127 - discusses using historical statistics on the level of demand for determining stopping places based on the time of day in that area of a region].
However, Iagnemma fails to disclose that the time constraint is when a vehicle would be expected to reach a region from a current location of the vehicle.
Gao discloses a quality of expected traffic congestion for when a vehicle would be expected to reach a region from a current location of the vehicle within the respective region [see Paragraph 0076 – discusses receiving a request (PDZ location and arrival time), and see Paragraph 0084 – discusses determining real time traffic information after the request is received].
Gao suggests that determining pull over locations is time consuming when relying on the sensors of an autonomous vehicle and that determining availability of pull over locations reduces time consumption when there is a time of arrival and region defined [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the time constraint as taught by Iagnemma to be a time when the vehicle would be expected to reach a region from a current location as taught by Gao in order to reduce time consumption when locating pull over locations for that specified time of arrival and region [Gao, see Paragraphs 0012-0013].

Regarding claim 26, Iagnemma and Gao discloses the invention with respect to claim 21. Iagnemma further discloses wherein the list of qualities includes expected passenger inconvenience value for the respective region [see Paragraphs 0104-0108 - discusses using factors related to: passenger inconvenience such as walking distance to goal position from stopping place, covered walking distance (weather based), clear sight line (if passenger can see vehicle), distance from the curb, and etc., and see Paragraph 0113 - discusses computing a value for the factors].

Regarding claim 27, Iagnemma and Gao discloses the invention with respect to claim 21. Iagnemma further discloses wherein the list of qualities includes expected vehicle inconvenience value for other vehicles within the respective region [see Paragraphs 0110-0111 - discusses factors related to: measuring actual traffic or expected traffic within the region using sensors to determine the least trafficked road for a stopping location, and what areas are designated stopping locations (what locations will not cause inconvenience to other drivers), see Paragraph 0113 - discusses computing a value for the factors].

Claim 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma in view of Gao further in view of Joseph et al. (U.S. Publication No. 2020/0301419 A1) hereinafter Joseph.

Regarding claim 15, Iagnemma and Gao disclose the invention with respect to claim 1. 
However, Iagnemma fails to disclose wherein the first list of qualities includes a likely number of double-parked vehicles within the first region.
Joseph discloses wherein the first list of qualities includes a likely number of double-parked vehicles within the first region [see Paragraph 0029 - discusses using an incidence of double-parked vehicles as a quality]
	Joseph suggests that using incidences of double-parked vehicles can influence an operation of an autonomous vehicle such as: rerouting the vehicle to a location [see Paragraph 0028 and 0041].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first list of qualities as taught by Iagnemma to include incidences of double-parked vehicles as taught by Joseph in order to influence an autonomous vehicle operation to reroute a vehicle to a location where there are not double-parked vehicles [Joseph, see Paragraph 0028 and 0041].

Regarding claim 28, Iagnemma and Gao disclose the invention with respect to claim 21. 
However, Iagnemma fails to disclose wherein the list of qualities includes a likely number of double-parked vehicles within the first region.
Joseph discloses wherein the list of qualities includes a likely number of double-parked vehicles within the respective region [see Paragraph 0029 - discusses using an incidence of double-parked vehicles as a quality]
	Joseph suggests that using incidences of double-parked vehicles can influence an operation of an autonomous vehicle such as: rerouting the vehicle to a location [see Paragraph 0028 and 0041].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the list of qualities as taught by Iagnemma to include incidences of double-parked vehicles as taught by Joseph in order to influence an autonomous vehicle operation to reroute a vehicle to a location where there are not double-parked vehicles [Joseph, see Paragraph 0028 and 0041].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2019/0382001 A1 – discusses obtaining time and parking area constraints, and determining a parking position within the time period, ranking parking positions, and selecting a parking position, and operating the vehicle to park.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665